Title: From George Washington to George Augustine Washington, 25 October 1786
From: Washington, George
To: Washington, George Augustine



Dear George,
Mount Vernon 25th Octor 1786.

It is natural for young married people, who are launching into life, to look forward to a permanent establishment. If they are prudent, they will be reasonably sollicitous to provide for those who come after, & have a right to look to them for support.
It is also natural for those who have passed the meridian of life, & are descending into the shades of darkness, to make arrangements for the disposal of the property of which they are possessed. The first of these observations will apply to you; & the second to myself. I have no doubt but that you & Fanny are

as happy & contented in this family as circumstances will admit. Yet, something is still wanting to make that situation more stable & pleasing.
It is well known that the expensive manner in which I am as it were involuntarily compelled to live, will admit of no diminution of my income, nor could it be expected if I now had, or ever should have descendants, that I either would, or ought in justice to deprive them of what the laws of nature & the laws of the land, if left to themselves, have declared to be their inheritance. The first however is not the case at present; and the second, not likely to be so hereafter.
Under this statement then, I may add that it is my present intention to give you at my death, my landed property in the neck, containing by estimation between two & three thousand acres, by purchases from Wm Clifton and George Brent, and that the reasons why I communicate this matter to you at this time, are that you may, if you chuse it, seat the negroes which Colo. Bassett has promised you upon that part of the cleared land, on which Saml Johnson formerly lived; And under this expectation & prospect, that you may, when it perfectly suits your inclination & convenience, be preparing for, and building thereon by degrees.
You may say, or think perhaps, that as there is a contingency tacked to this intimation, the offer is too precarious to hazard the expence of building; but if Mrs Washington should survive me, there is a moral certainty of my dying without issue; & should I be the longest liver, the matter in my opinion, is hardly less certain; for while I retain the faculty of reasoning, I shall never marry a girl; & it is not probable that I should have children by a woman of an age suitable to my own, should I be disposed to enter into a second marriage. However, that there may be no possibility of your sustaining a loss, the matter may rest on the footing of compensation. I do therefore hereby declare it to be, & it is my express meaning, that, if by the event before alluded to, or any other by which you may be deprived of the fee-simple in the lands herein mentioned, (unless a full equivalent is given in lieu thereof) that I will pay the cost of any buildings which you may erect on the premises. The use of the Plantation, it is presumed, will be adequate for the fences with

which it may be enclosed, & for the labour arising from the cultivation—nothing therefore need be said on that head.
Here then, the prospect of a permanent inheritance is placed in the opposite scale of possible disappointment, & you are to judge for yourself.
I have been thus particular, because I would be clearly understood; because it is not my wish to deceive, & because I would not raise an expectation not warranted from the premises, by fair deduction.
Johnson’s plantation, as I believe, yes know, is destitute of fencing, but there is timber at hand. The cleared land, whatever may have been the original quality of it, now is, by use, & more so by abuse, much gullied & in bad condition; but as there is a sufficiency of it for the hands you will get, it may soon by care, good management, & a proper course of cropping, be recovered.
One thing more & I will close this letter. Do not infer from my proposing it to you to build, that I meant it as a hint for you to prepare another home—I had no such idea. To point you to a settlement which you might make at leizure, & with convenience was all I had in view. More than once, I have informed you that in proportion as age & its concomitants encrease upon me, I shall stand in need of some person in whose industry & integrity I can confide for assistance. The double ties by which you are connected with this family (to say nothing of the favourable opinion we have of you) by marriage union, have placed you differently from any other of my relations for this purpose; because no other married couple could give, or probably would receive the same satisfaction by living in it that you and Fanny do. But whether you remain in the same house, or at a future day may remove to the place proposed, your services will be convenient & essential to me; because with your aid I shall be able to manage my concerns without having recourse to a Steward, which comports neither with my interest nor inclination to employ. With very affectionate regard I am—Yrs

G: Washington

